Smith, J., (after stating the facts). The evidence is in irreconcilable conflict. Appellants deny that they either signed or acknowledged the instruments sought to be foreclosed, but they admit this is the only question in the case. There is evidence, however, of an admission of the execution of the instruments in question, of a character, so positive, as to preclude any idea that the witness is mistaken in saying that he heard the admissions made. And there is some evidence which corroborates, and other evidence which contradicts, the statements of these witnesses and leaves the issue in some uncertainty; but these instruments appear to have been acknowledged and thereafter immediately placed of record. It is true appellants also deny acknowledging the instruments, but we think the proof on that subject sufficiently turns the scale for us to say that the chancellor’s finding that appellants did execute the instruments in question, is not clearly against the preponderance of the evidence. And if appellants did in fact acknowledge the execution of the mortgages, then it is immaterial that they may not have signed their own names. “An unauthorized signature is ratified by the person appearing before an officer and acknowledging the execution of the instrument.” Ward v. Stark, 91 Ark. 268; Goodman v. Pareira, 70 Ark. 49; Vines v. Clingfost, 21 Ark. 309; Watson v. Billings, 38 Ark. 278. As to the chattel mortgage filed with the clerk on April 20, 1910, it appears to be unquestioned that this was a conveyance of partnership property to secure a partnership debt, and its execution by E. E. O’Neal, one of the partners, and the active business manager of the firm, is not denied. He had this power. First National Bank v. Bedingfield, 83 Ark. 109; Jacks v. Greenhaw, 105 Ark. 615. Various credits appear upon the notes in suit, hut there is no dispute as to the amount due the hank.- The court below decreed a foreclosure of all the mortgages, and that decree is affirmed.